                  Case 2:21-cv-00996-MLP Document 10 Filed 07/29/21 Page 1 of 4



                                                    THE HONORABLE MICHELLE L. PETERSON
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON

 8   ANGELA HOGAN, on behalf of herself and
     others similarly situated,
 9                                                          Case No. 2:21-cv-00996-MLP
                             Plaintiff,
10                                                          NOTICE OF RELATED CASES
             v.
11
     AMAZON.COM, INC.,
12
                             Defendant.
13

14

15           Plaintiff Angela Hogan, individually and on behalf of all others similarly situated,
16   submits this Notice of Related Cases as required under Local Civil Rule 3(g). Plaintiff
17   believes that the following cases pending in the United States District Court for the Western
18   District of Washington satisfy the criteria for relatedness set out in Local Civil Rule 3(g):
19

20    Case Caption                            Case Number          Presiding Judge
      De Coster, et al. v. Amazon.com, Inc.   2:21-cv-693          Chief Judge Ricardo S. Martinez
21
      West, et al. v. Amazon.com, Inc.        2:21-cv-694          Chief Judge Ricardo S. Martinez
22    Seberson v. Amazon.com, Inc.            2:21-cv-01009        Not yet assigned

23           Seberson was filed on July 28, 2021, two days after Plaintiff Hogan brought this action.

24   Seberson is related to Plaintiff’s case because it concerns the same parties, property,

25   transactions, and events.1 Specifically, both cases are putative class actions alleging that

26

27      1   W.D. Wash. LCR 3(g)(4)(A).

                                                                        TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF RELATED CASES - 1                                              936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     Case No. 2:21-cv-00996-MLP                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
               Case 2:21-cv-00996-MLP Document 10 Filed 07/29/21 Page 2 of 4




 1   Amazon violated the antitrust laws by tying third-party sellers’ access to Amazon’s “Buy Box”
 2   to their paying for Amazon’s logistics service (Fulfillment by Amazon), and that this
 3   unlawful tying arrangement led directly to overcharges on purchases made by consumers
 4   through the Buy Box. Both Plaintiff Hogan’s case and Seberson seek to certify a class of
 5   U.S. consumers who purchased an item through Amazon’s Buy Box (whether from Amazon
 6   or a third-party seller) that was then shipped (or “fulfilled”) by Amazon. Because Plaintiff’s
 7   case and Seberson involve the same factual allegations and legal theories, it is “likely that there
 8   will be an unduly burdensome duplication of labor and expense or the potential for conflicting

 9   results if the cases are conducted before different judges.”2

10           De Coster and West were consolidated before Chief Judge Ricardo S. Martinez on
11   June 21, 2021 under De Coster’s case number, 2:21-cv-693. The consolidated amended
12   complaint in De Coster brings a putative class action alleging that Amazon violated the
13   antitrust laws by (1) entering into horizontal price-fixing agreements with its two million
14   third-party merchants, (2) obtaining monopoly power in the online retail sales market in the
15   United States, and (3) attempting to obtain monopoly power in the online retail sales market
16   in the United States. The consolidated complaint in De Coster defines the putative class as
17   “[a]ll persons who on or after May 26, 2017, purchased one or more goods on Amazon’s
18   marketplace.”
19           While Plaintiff Hogan’s case also is a putative class action alleging that Amazon
20   violated the antitrust laws, it is premised not on price-fixing agreements but on an unlawful
21   tying arrangement. Plaintiff alleges that Amazon violated the antitrust laws by tying
22   third-party Sellers’ access to the Buy Box (the tying product)—through which 90% of
23   Amazon purchases are made—to Sellers’ purchasing Amazon’s Fulfillment services (the tied
24   product). Plaintiff Hogan alleges that this tying arrangement directly resulted in higher
25   prices for items purchased through Amazon’s Buy Box and that the tying arrangement
26

27      2   W.D. Wash. LCR 3(g)(4)(B).

                                                                        TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF RELATED CASES - 2                                              936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     Case No. 2:21-cv-00996-MLP                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
              Case 2:21-cv-00996-MLP Document 10 Filed 07/29/21 Page 3 of 4




 1   violates both Sections 1 and 2 of the Sherman Act. Plaintiff Hogan’s proposed class consists
 2   of “[a]ll persons who, while residing in the United States, purchased an item during the
 3   Relevant Period through Amazon’s Buy Box, and the order was then shipped (or ‘fulfilled’)
 4   by Amazon,” and the Relevant Period is defined as January 1, 2013 through the present.
 5          Although Plaintiff Hogan’s case need not be related to and consolidated with
 6   De Coster and West because her claims are based on factual allegations and legal theories
 7   different from those in De Coster and West, the actions concern many of the same parties:3
 8   Amazon and persons who made purchases through its website. These cases also concern
 9   many of the same transactions,4 namely purchases through the Amazon website—although
10   the purchases in Plaintiff Hogan’s case cover a period that is twice as long as the period in
11   De Coster and West, and Plaintiff Hogan’s case is limited to purchases made through the
12   Buy Box and fulfilled by Amazon.
13          Given the numerous differences between this action and De Coster and West,
14   Plaintiff Hogan does not believe that there is a likelihood of “unduly burdensome
15   duplication of labor and expense.”5 Nonetheless, the cases are related in the sense that there
16   is a potential for conflicting results on one issue if the cases are conducted before different
17   judges.6 Plaintiff Hogan’s complaint and the consolidated De Coster complaint both allege
18   (in the context of claims under Section 2 of the Sherman Act) that Amazon possesses
19   monopoly-level market power in the online retail sales market in the United States. On this
20   single issue, there is a potential for conflicting results if the cases are conducted before
21   different judges.
22

23

24
        3 See W.D. Wash. LCR 3(g)(4)(A).
25
        4 See id.
26      5 W.D. Wash. LCR 3(g)(4)(B).

27      6 See id.


                                                                        TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF RELATED CASES - 3                                              936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     Case No. 2:21-cv-00996-MLP                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:21-cv-00996-MLP Document 10 Filed 07/29/21 Page 4 of 4




 1        RESPECTFULLY SUBMITTED AND DATED this 29th day of July, 2021.
 2
                                       TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                     By: /s/Beth E. Terrell, WSBA #26759
                                           Beth E. Terrell, WSBA #26759
 5
                                           Email: bterrell@terrellmarshall.com
 6                                         Adrienne D. McEntee, WSBA #34061
 7                                         Email: amcentee@terrellmarshall.com
                                           936 North 34th Street, Suite 300
 8
                                           Seattle, Washington 98103
 9                                         Telephone: (206) 816-6603
                                           Facsimile: (206) 319-5450
10

11                                        Kenneth A. Wexler, Admitted Pro Hac Vice
12                                        Email: kaw@wexlerwallace.com
                                          Justin N. Boley, Admitted Pro Hac Vice
13
                                          Email: jnb@wexlerwallace.com
14                                        Zoran Tasić, Admitted Pro Hac Vice
                                          Email: zt@wexlerwallace.com
15
                                          WEXLER WALLACE LLP
16                                        55 West Monroe Street, Suite 3300
17                                        Chicago, Illinois 60603
                                          Telephone: (312) 346 2222
18
                                          Facsimile: (312) 346 0022
19

20                                      Attorneys for Plaintiff and the Class

21

22

23

24

25

26

27

                                                             TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF RELATED CASES - 4                                   936 North 34th Street, Suite 300
                                                                   Seattle, Washington 98103-8869
     Case No. 2:21-cv-00996-MLP                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                       www.terrellmarshall.com
